        Case 4:21-cv-00228-BRW Document 5 Filed 03/25/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KENNETH RAY PITTS                                                             PLAINTIFF
ADC #085938

VS.                               4:21-cv-00228 BRW

INTERNAL REVENUE SERVICE, et al.                                          DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 25th day of March, 2021.



                                          Billy Roy Wilson_________________
                                          UNITED STATES DISTRICT JUDGE
